IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                          March 18, 2004 Session

 LILLIAN E. GRIFFIS, ET AL. v. DAVIDSON COUNTY METROPOLITAN
 GOVERNMENT, d/b/a DAVIDSON COUNTY BOARD OF EDUCATION

                  A Direct Appeal from the Chancery Court for Davidson County
                     No. 01-1282-II   The Honorable Carol L. McCoy, Judge


                          No. M2003-00230-COA-R3-CV - Filed June 8, 2004


        This is an appeal from the grant of Appellee’s Motion for Summary Judgment, involving the
interpretation of a 1908 Deed, which created a fee simple determinable with a possibility of reverter.
Finding that the reversionary language was triggered upon the property ceasing to be used as a
classroom facility, we reverse and grant summary judgment to the non-moving Appellants.


     Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Reversed

W. F RANK C RAWFORD, P.J., W.S., delivered the opinion of the court, in which A LAN E. H IGHERS, J.
and D AVID R. F ARMER, J., joined.

John W. Barringer, Jr. of Nashville for Appellants, Lillian E. Griffis, Nellie Wheeler and Audrey
Griffis

Karl F. Dean, Director of Law, The Department of Law of the Metropolitan Government of Nashville
and Davidson County; J. Brooks Fox and John L. Kennedy of Nashville for Appellee, Davidson
County Metropolitan Government d/b/a Davidson County Board of Education

                                                     OPINION

        Lillian E. Griffis, Nellie Wheeler, and Audrey Griffis (“Appellants”) are relatives and lawful
heirs of George W. Haley (“Mr. Haley,” or “Decedent”). On June 3, 1908, Mr. Haley conveyed a
parcel of property located in Davidson County, Tennessee (the “Property”) 1 to Davidson County


       1
           The Property is more particularly described as follows in the Complaint:

                  Beginning at the intersection of Goodlettsville & Lickton Road with the Ridge
                  Road, running in a northerly direction with said Ridge Road, two hundred and ten
                  feet (210) to a point; thence in an easterly direction, two hundred and ten feet to a
                  point; thence in a southerly direction, two hundred and ten feet to a point; thence
                  in a westerly direction, two hundred and ten feet to the beginning point. For further
                  reference and description, see B ook 24, page 151, also book 162, page 504, also
                  book 235, page 560, R.O.D.C. The above described land is lying and situated in
                                                                                                          (continued...)
Metropolitan Government d/b/a Davidson County Board of Education (“Davidson County,” or
“Appellee”). The Deed reads, in relevant part as follows:

                   For and in consideration of the sum of one dollar ($1.00) and the
                   interest I have for the education of the children of my neighborhood
                   and community generally, provided however, the same is to be
                   devoted exclusively to the cause of education, I Geo. W. Haley and
                   wife, and when said property is abandoned for school purposes said
                   land reverts to said Haley or his heirs or representatives, have
                   bargained and sold, and by these presents do transfer and covey unto
                   the said The Davidson County Board of Education, J. Taylor Stratton,
                   Chairman, and their successors in office, a certain tract or parcel of
                   land in Davidson County, State of Tennessee...

       Shortly after the conveyance, Davidson County began to hold classes on the Property at
Union Hill Elementary School. It is undisputed that on or about July 13, 2000, Metro Schools
Director, Bill Wise, announced the close of Union Hill Elementary School, as a facility for classroom
use. Currently, Davidson County uses the Union Hill facility to store kitchen equipment.

        On April 24, 2001, Appellants filed a Complaint against Davidson County. In their
Complaint, Appellants allege that, since Davidson County’s possession of the land rests on Davidson
County’s use of the property “for school purposes,” the land reverted to Mr. Haley’s heirs under the
reversion clause of the Deed when the Union Hill Elementary School was closed for classroom
purposes on or about July 13, 2000.

         Davidson County filed its Answer on June 4, 2001, admitting that “...on or about July 13,
2000, Metro School Director, Bill Wise, announced that Union Hill Elementary School would close
as a facility for direct pupil-teacher classroom use.” Davidson County, however, denied “...that said
decision [to close Union Hill as classroom] amounts to ‘an abandonment for school purposes.’”

        On November 1, 2002, Davidson County filed its “Metropolitan Government’s Motion for
Summary Judgment” (the “Motion for Summary Judgment”), along with its Memorandum of Law,
Statement of Undisputed Facts, and Affidavit of Joe A. Edgens, Executive Director of Facilities and
Operations of the Metropolitan Nashville Public Schools, in support thereof. Concerning Davidson
County’s use and classification of the Property, the Affidavit of Joe Edgens reads, in relevant part,
as follows:
               3. Union Hill Elementary School has not been used for anything other
               than school purposes.

                   4. Union Hill Elementary School and the property on which it stands
                   have not been deemed surplus property by the Metropolitan Board of
                   Education nor Metropolitan Nashville Public Schools.


       1
           (...continued)
                    the 20 th Dist. (old) now 10 th Dist. of Davidson County and contains one acre, more
                    or less.

                                                           -2-
               5. Union Hill Elementary School and the property on which it stands
               are currently on the school property inventory for use by the
               Metropolitan Nashville Public Schools.

               6. Metropolitan Nashville Public Schools maintains the Union Hill
               Elementary School property. It pays the utility bills, mows the lawn
               and otherwise maintains the building.

               7. Metropolitan Nashville Schools is currently using the property to
               store food service equipment.

               8. Metropolitan Nashville Public Schools may again in the future use
               the property for conducting classes. The classes at that location were
               suspended because of lowered enrollment numbers. Should the
               numbers of the school age population increase in that part of
               Davidson County, as a result of future zone changes for instance,
               classes could easily be resumed at this location.

After responsive filings by the Appellants, the Motion for Summary Judgment was heard on
December 13, 2002. On January 6, 2003, the trial court entered its Order, which reads, in pertinent
part, as follows:

               1. The parties agree, and the Court hereby finds, that the interest in
               land conveyed by the subject deed dated 1908 is a fee simple
               determinable with a possibility of reverter.

               2. In the subject deed, the reversionary clause contains language
               stating that the property is to be “devoted exclusively to the cause of
               education” and “when said property is abandoned for school purposes
               said land reverts...” There is no definition in the grant as to what
               “abandoned” means.

               3. Union Hill Elementary School is located on the property that was
               conveyed to the Davidson County Board of Education in June of
               1908.

               4. The school was closed for classroom instruction by the Board of
               Education on July 11, 2000 because the requisite number of students
               for full attendance had not signed up. Classroom instruction was then
               suspended.

               5. The school is currently used to store food service equipment.

               6. The property remains listed as school property on the inventory
               maintained by the school system.



                                                 -3-
              7. The property has not been deemed surplus property.

              8. The Metropolitan Nashville Public School Board maintains the
              buildings and grounds of the school.

              9. While the building is currently being used for storage of food
              service equipment, classroom instruction could easily be resumed at
              the location should the school board determine a need for such.

              *                                  *                                  *

                     Having made the above-listed findings of fact, the Court now
              hereby makes the following conclusions of law:

              1. There are no material facts in dispute; therefore, it is appropriate
              for the Court to issue a summary judgment.

              2. Reverters are not favored in the law and the Court should not find
              one unless the evidence clearly shows that the purpose and spirit of
              the grant have been violated.

              3. The words in the deed that establish the reversionary clause are to
              be construed strictly.

              4. Relying on the decision in McDonald v. Smith County Board of
              Education, 675 S.W.2d 704 (Tenn. 1984) and the language in
              Mahrenholz v. County Board of School Trustees of Lawrence County,
              466 N.E.2d 322 (Ill. App. 5 Dist., 1984), the Court finds that the term
              “school purpose” does not require the actual holding of classes.

              5. Had the grantors intended that this land would revert when classes
              ceased to be held for educational purposes, that language could easily
              have been included in the reversionary clause. Instead, the grantor
              used the term “abandoned” in the deed.

              6. “School purposes” has a meaning much broader than merely
              instructional purposes.

              7. The Metropolitan Board of Education has not abandoned the
              property, and the property is still being used for school purposes,
              which is something less than the actual holding of classes.

      Appellants appeal from the trial court’s grant of Davidson County’s Motion for Summary
Judgment and raise the following issues for review as stated in their brief:




                                                -4-
                I. Whether the language in the July 20, [1908] Deed creates a fee
                simple determinable with a possibility of reverter.

                II. Whether Appellee’s storage of kitchen equipment on school
                premises constitutes a “school purpose” and bars the triggering of the
                reversionary clause in the Deed.

                III. Whether Appellee must officially declare the Union Hill
                Elementary School premises “surplus property” in order to abandon
                the property for school purposes.

       The rules governing the interpretation of deeds are well-settled and are designed to enable
the courts to ascertain the intention of the parties to the deed. Collins v. Smithson, 585 S.W.2d 598,
603 (Tenn.1979); Barber v. Westmoreland, 601 S.W.2d 712, 714 (Tenn. Ct. App.1980). The courts
should first seek the parties’ intention by examining the words in the deed, Hutchison v. Board, 250
S.W.2d 82, 84 (Tenn. 1952), and by considering these words in the context of the deed as a whole.
Collins v. Smithson, 585 S.W.2d at 603; Barber v. Westmoreland, 601 S.W.2d at 714; Quarles v.
Arthur, 231 S.W.2d 589, 590 (Tenn. Ct. App. 1950). In construing a written instrument, the words
expressing the parties’ intentions should be given the usual, natural, and ordinary meaning. Ballard
v. North American life & Cas. Co., 667 S.W.2d 79 (Tenn. Ct. App. 1983).

        A motion for summary judgment should be granted when the movant demonstrates that there
are no genuine issues of material fact and that the moving party is entitled to a judgment as a matter
of law. Tenn. R. Civ.P. 56.04. The party moving for summary judgment bears the burden of
demonstrating that no genuine issue of material fact exists. See Bain v. Wells, 936 S.W.2d 618, 622
(Tenn.1997). On a motion for summary judgment, the court must take the strongest legitimate view
of the evidence in favor of the nonmoving party, allow all reasonable inferences in favor of that
party, and discard all countervailing evidence. The interpretation of a deed is a matter of law.
Rodgers v. Burnett, 65 S.W. 408, 411 (Tenn. 1901); City of Memphis v. Wait, 52 S.W. 161, 162
(Tenn. 1899); Brown v. Brown, 320 S.W.2d 721, 728 (Tenn. Ct. App. 1958). Summary judgment
is the preferred vehicle for disposing of purely legal issues. See Byrd v. Hall, 847 S.W.2d 208
(Tenn.1993); Bellamy v. Federal Express Corp., 749 S.W.2d 31 (Tenn.1988). Since the
interpretation of this deed is a matter of law, the issues presented are particularly suited to disposition
by summary judgment. See, e.g., Browder v. Logistics Management, Inc., 1996 WL 181435, 1996
LEXIS Tenn.App. 227 (Tenn.Ct.App.1996). Since only questions of law are involved here, there is
no presumption of correctness regarding the trial court's grant of summary judgment. Bain at 622.
Therefore, our review of the trial court's grant of summary judgment is de novo on the record before
this Court. Warren v. Estate of Kirk, 954 S.W.2d 722, 723 (Tenn.1997).

        There is no dispute of material fact in this case. Union Hill Elementary School closed as a
classroom facility on or about July 13, 2000. It is also clear that the July 20, 1908 Deed creates a fee
simple determinable with a possibility of reverter. The pivotal question here is whether use of this
Property for storage of kitchen equipment encompasses “school purposes” when read in light of Mr.
Haley’s intent that the Property be devoted “exclusively to the cause of education,” and in light of
his stated interest, in conveying the Property, to provide “for the education of the children of [his]
neighborhood.”

                                                   -5-
       The trial court relied, inter alia, upon our Supreme Court’s decision in McDonald v. Smith
County Board of Education, 675 S.W.2d 704 (Tenn. 1984) in finding that “the term ‘school
purpose’ does not require the actual holding of classes.” It is true that the reversionary language in
the McDonald deed is similar to that used in the Deed at issue in this case, to wit:

               As part of the consideration above stipulated, it is agreed that in the
               event the grantee should cease to use said property for public school
               purposes, or abandon said property, same shall revert to their grantors
               or their heirs and assigns.

McDonald, 675 S.W.2d at 705.

      However, the critical language of the deed in McDonald differs from the Deed here in that
the McDonald deed does not expressly state the intent of the donor, to wit:

               ...in consideration of...Two Thousand Dollars...we, G.W. Bilbrey and
               wife, Sarah E. Bilbrey, have...bargained and sold and...transferred and
               conveyed, subject to the limitations hereinafter imposed, unto the
               County Board of Education of Smith County, Tennessee, and its
               successors in office a certain tract...of land...

               *                                    *                            *

               TO HAVE AND TO HOLD said tract...of land with the
               appurtenances, estate, title and interest thereto belonging to the
               County Board of Education of Smith County, Tennessee, and its
               successors in office, for public school purposes forever.

Id. at 704.

In the instant case, Mr. Haley took no monetary value for the property but specifically stated that the
conveyance was made because of the “interest [he had] for the education of the children of [his]
neighborhood.” Furthermore, Mr. Haley did not convey this Property for any “school purpose” but
specified that the Property be “devoted exclusively to the cause of education.” As noted above, the
first duty of this court is to ascertain the intention of Mr. Haley in conveying the Property to
Davidson County. Because we must consider the words of the Deed as a whole in ascertaining Mr.
Haley’s intent, Collins v. Smithson, 585 S.W.2d at 603, the triggering language for the reversion,
“abandoned for school purposes,” must be read in light of Mr. Haley’s insistence that the Property
be “devoted exclusively to the cause of education.” In construing a written instrument, the words
expressing the parties’ intentions should be given the usual, natural, and ordinary meaning. Ballard
v. North American life & Cas. Co., 667 S.W.2d 79 (Tenn. Ct. App. 1983). Mr. Haley’s Deed was
written in 1908. In order to find the intent of the grantor from the “usual, natural, and ordinary”
meaning of the words “education” and “school,”we must consider the use of these words in the
context of the time period in which the document was written.




                                                 -6-
        An Etymological Dictionary of the English Language (Walter W. Skeat ed. 1909) defines
“educate” as “to cultivate, train. From the Latin ‘educe,’ to bring out.” “School” is defined as “a
place for instruction; a place where lectures are given.”

        The New Century Dictionary (H. G. Emery & K. G. Brewer eds. 1927) defines “education”
as follows:

                [T]he act or process of educating; the imparting or acquisition of
                knowledge, skill, etc. as through instruction, training, or study;
                systematic instruction or training, as in an institution of learning; also,
                the result produced by instruction, training, or study; cultivation or
                development of faculties and powers; also, the science or art of
                teaching; pedagogics.

This same source defines “school” as “a place or establishment where instruction is given; a regular
course of meeting of a teacher or teachers and students for exercises of instruction....”

      Finally, Volume 4 of the Oxford English Dictionary (James A. H. Murray, Henry Bradley,
W.A. Craigie & C. T. Onions eds. 2d ed. 1989) defines “education” as follows:

                The systematic instruction, schooling or training given to the young
                in preparation for the work of life; by extension, similar instruction or
                training obtained in adult age. Also, the whole course of scholastic
                instruction which a person has received.

There is nothing in any of these definitions from which this Court can infer that either Mr. Haley’s
interest in providing “for the education of the children of [his] neighborhood,” or his mandate that
the Property be “devoted exclusively to the cause of education,” is satisfied by Union Hill
Elementary School’s being used as a storage facility for kitchen equipment.
        Since it is the intention of the donor that drives the interpretation of deeds, we find that Mr.
Haley’s intention in conveying this Property to Davidson County was served only by the Property’s
use as a classroom facility. When the process of “education,” as defined in its usual, natural, and
ordinary meaning by the sources supra, ceased at the Union Hill Elementary School on or about July
13, 2000, the Property was “abandoned for school purposes,” at least to the extent that Mr. Haley
intended.

          Davidson County has filed, with this Court, a “Motion for the Consideration of Post-
judgment Facts,” which was granted by Order of May 4, 2004. Davidson County asked this Court
to consider a proposal received by the Metropolitan Nashville Public School System for the use of
the Union Hill School Property by an organization named “A Better Way to Learn.” This
organization proposes to use the Property to provide preschool classes for children. As noted, supra,
the Deed in this case creates a fee simple determinable with a possibility of reverter. In a
determinable fee, upon the happening of the condition, the grantee’s estate automatically terminates
and the entire fee simple title reverts to the grantors or their heirs. Williamson v. Grizzard, 387
S.W.2d 807, 809 (Tenn. 1965). Unlike a fee simple on a condition subsequent, which requires some
act of re-entry on the part of the grantors or their heirs in order to re-vest title in the grantors or their


                                                    -7-
heirs, Atkins v. Gillespie, 299 S.W. 776 (Tenn. 1927, no such action was required on the part of Mr.
Haley’s heirs in the instant case because this is a fee simple determinable. As discussed, supra, we
find that the triggering event for the reversion occurred upon the Property ceasing to be used as a
classroom. Because this is a fee simple determinable, the reversion was automatic and title vested
in the heirs of Mr. Haley at that time. Accordingly, any post-judgment facts concerning any future
use of the Property by Davidson County are moot.

         As has been noted by our Supreme Court, summary judgment may be granted to a
non-movant. See Thomas v. Transport Insurance Co., 532 S.W.2d 263, 266 (Tenn.1976). The
rendering court, however, must take meticulous care to determine first that the movant had a full and
fair opportunity to meet the proposition that there are no genuine issues of material fact and second,
that the non-movant is entitled to judgment as a matter of law. Id. If, on de novo review, this Court
finds a genuine issue of material fact, by necessity, the Defendant is not entitled to a judgment as a
matter of law. If no genuine issue of material fact exists, then it falls upon this Court to decide the
legal conclusions de novo to determine whether the non-movant was so entitled to summary
judgment. In the instant case, there is no dispute of material fact. Although Appellants did not move
for summary judgment, we find, for the foregoing reasons, that, on this fee simple determinable, the
Property automatically reverted to the heirs upon the Property ceasing to be used as a classroom
facility. Consequently, Appellants are entitled to summary judgment.

        For the foregoing reasons, we reverse the Order of the trial court, granting the Appellee’s
Motion for Summary Judgment. Since the Property automatically reverted to the Appellant’s upon
the Property ceasing to be used as a classroom facility, the case is remanded to the trial court for
entry of summary judgment for the Appellants. Costs of this appeal are assessed against the
Appellee, Davidson County Metropolitan Government d/b/a Davidson County Board of Education,
and its surety.




                                               __________________________________________
                                               W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                 -8-